FORUM FUNDS Lou Holland Growth Fund YOUR VOTE IS IMPORTANT! VOTE TODAY BY MAIL, TOUCH-TONE PHONE OR THE INTERNET CALL TOLL FREE OR LOG ON TO WWW..COM PROXY SPECIAL MEETING OF SHAREHOLDERS – March 7, 2012 The undersigned hereby appoints as proxies [insert names], and each of them (with power of substitution), to vote all the undersigned’s shares of the Lou Holland Growth Fund (the “Fund”) at the Special Meeting of Stockholders to be held on March 7, 2012, at a.m./p.m. Eastern Time at the offices of [Name], [Address] and any adjournments thereof (“Meeting”), with all the power the undersigned would have if personally present. ALL PROPERLY EXECUTED PROXIES WILL BE VOTED AS DIRECTED.IF NO INSTRUCTIONS ARE INDICATED ON A PROPERLY EXECUTED PROXY, THE PROXY WILL BE VOTED FOR APPROVAL OF THE PROPOSAL. PLEASE SIGN AND RETURN PROMPTLY IN THE ENCLOSED ENVELOPE. NO POSTAGE IS REQUIRED. Dated , 20 SIGNATURE(S) OF SHAREHOLDER(S) (Sign in the Box) PLEASE SIGN EXACTLY AS YOUR NAME OR NAMES APPEAR. WHEN SIGNING AS AN ATTORNEY, EXECUTOR, ADMINISTRATOR, TRUSTEE OR GUARDIAN, PLEASE GIVE YOUR FULL TITLE AS SUCH. PLEASE REFER TO THE PROXY STATEMENT FOR ADDITIONAL INFORMATION REGARDING THE PROPOSAL. THE PROXY IS SOLICITED ON BEHALF OF THE BOARD OF TRUSTEES OF THE FUND, A SERIES OF THE FORUM FUNDS (“TRUSTEES”).THE TRUSTEES RECOMMEND A VOTE FOR APPROVAL OF THE PROPOSAL. Please fill in box(es) as shown using black or blue ink or number 2 pencil.x PLEASE DO NOT USE FINE POINT PENS. FOR AGAINST ABSTAIN PROPOSAL Approval of the Agreement and Plan of Reorganization and Termination, which provides for the reorganization of the Lou Holland Growth Fund into the American Beacon Holland Large Cap Growth Fund. o o o THE PROXIES ARE AUTHORIZED TO VOTE IN THEIR DISCRETION ON ANY OTHER BUSINESS WHICH MAY PROPERLY COME BEFORE THE MEETING AND ANY ADJOURNMENTS THEREOF. PLEASE SIGN ON REVERSE SIDE. - 2 -
